TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00766-CR




                               David Bruce Townsend, Appellant

                                                 v.

                                  The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
     NO. D-1-DC-2005904087, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant David Bruce Townsend was charged with committing the offense of

driving while intoxicated on January 26, 2004. The indictment alleged two prior convictions for

offenses relating to the operation of a motor vehicle while intoxicated from August 1993 and

July 1991. Appellant filed a motion to quash the indictment, arguing that allowing the prior

convictions to be used for enhancement under subsection 49.09(e) of the penal code, which was

amended in 2001, would violate the ex post facto provisions of the state and federal constitutions.

He argued that the use of the prior convictions in this case would “remove the statutory restriction

placed on the enhancement use of the [prior convictions] when the underlying offenses were

committed” and would “retroactively increase[] the punishment for those offenses in violation of the

state and federal ex post facto clauses.” The trial court denied appellant’s motion to quash, and
appellant pled guilty to the charged offense. He appeals, complaining that the trial court erred in

denying his motion to quash.

               This Court recently addressed and rejected this same argument in Saucedo v. State,

No. 03-06-00305-CR, 2007 Tex. App. LEXIS 4292, at *7-11 (Tex. App.—Austin May 30, 2007,

no pet. h.) (mem. op., not designated for publication), following the reasoning set out by our sister

court in its unpublished opinion in Romo v. State, No. 04-05-00602-CR, 2006 Tex. App. LEXIS

10403, at *4-5 (Tex. App.—San Antonio Dec. 6, 2006, no pet.) (mem. op., not designated for

publication). See also State v. Pieper, No. 14-06-00368-CR, 2007 Tex. App. LEXIS 3089, at *16

(Tex. App.—Houston [14th Dist.] Apr. 24, 2007, no pet. h.) (following Romo). We again reject this

argument for the reasons stated in Saucedo, Romo, and Pieper.                      We affirm the

judgment of conviction.



                                              ___________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Waldrop

Affirmed

Filed: July 26, 2007

Do Not Publish




                                                 2